DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.11,376,043 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Independent claim 1 recites all the elements of independent claim 1 of the patent.  The difference between independent claim 1 of the application and independent claim 1 of the patent lies in the fact that the patent claim further recites “said vibration response corresponding to advancement of a bone fusion process between the first bone section and the second bone section, wherein the drive rod has a first end received in said first chamber bore and a second end, opposite from said first end, received in said second chamber bore, the drive rod being configured to adjust the space between the first block and he second block, wherein the first chamber bore is a drive chamber bore, the second chamber bore is a threaded bore, the second end of the drive rod is a threaded end threadable received in the threaded bore of the second block, and wherein the actuator cooperates with said drive rod to rotate the drive rod and thereby adjust the space between the first block and the second block.”  Thus the invention of independent claim 1 of the patent is in effect a “species” of the “generic” invention of independent claim 1 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the application is anticipated by claim 1 of the patent, they are not patentably distinct from claim 1 of the patent.
Independent claim 10 recites all the elements of independent claim 9 of the patent.  The difference between independent claim 10 of the application and independent claim 9 of the patent lies in the fact that the patent claim further recites “wherein the calculator repeats the step of computing a distraction indicator until the first value exceeds a predefined threshold.”  Thus the invention of independent claim 9 of the patent is in effect a “species” of the “generic” invention of independent claim 10 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 10 of the application is anticipated by claim 9 of the patent, they are not patentably distinct from claim 9 of the patent.
Furthermore, dependent claims 2-9 and 11-18 of the application recite all of the elements of dependent claims 2-8 and 10-16 of the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 1 recites in part “an actuator including means for adjusting the space between the first block and the second block when activated”.  This limitation meets the three-pong test discussed above because the “means for” language is not modified by sufficient structure, and will therefore be interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (U.S. Publication No.2009/0112207 A1; hereinafter “Walker”).
Regarding claim 1, Walker discloses an implantable bone distraction device for distracting osteotomically separated bone sections, said implantable distraction device comprising: a first block for implantation and attachment to a first bone section, said first block defining a first chamber bore (cylindrical magnet 262); a second block for implantation and attachment to a second bone section separated from the first bone section by an osteotomy (block with internal thread 270), said second block defining a second chamber bore (internal thread 270); an actuator including means for adjusting the space between the first block and the second block when activated, enabling distraction between the first bone section and the second bone section (externally applied magnetic field, see para.0186); at least one vibration sensor arranged in an area located between first block and the second block and oriented in order to measure a vibration response of a medium comprising the implantable bone distraction device (para.0168).
	Regarding claim 3, Walker further discloses wherein the at least one vibration sensor is arranged to measure a vibration response corresponding to mechanical vibrations (para.0168).
	Regarding claim 4, Walker further discloses wherein the medium further comprises the first bone section and the second bone section (para.0168).
	Regarding claim 6, Walker further discloses a drive rod (lead screw 268) having a first end received in said first chamber bore and a second end, opposite from said first end, received
in said second chamber bore (lead screw 268 turns within internal thread 270); said drive rod being able to adjust the space between the first block and the second block; wherein the first chamber bore is a drive chamber bore; the second chamber bore is a threaded bore (see Figure 53); the second end of the drive rod is a threaded end threadably received in the threaded bore of the second block (para.0186); and further wherein the actuator cooperates with said drive rod to rotate said drive rod; said drive rod being able to adjust the space between the first block and the second block by rotation (para.0186).
	Regarding claim 7, Walker further discloses a wireless interface for transmitting data measured by the at least one vibration sensor (para.0093).
Regarding claim 8, Walker further discloses wherein said implantable bone distraction device does not comprise a vibration excitation transducer (para.0168).
	Regarding claim 9, Walker further discloses a memory to store data measured by the at least one vibration sensor (see para.0124).

    PNG
    media_image1.png
    695
    326
    media_image1.png
    Greyscale

Claims 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janna et al. (U.S. Publication No.2010/0152621; hereinafter “Janna”).
Regarding claim 10, Janna discloses a medical monitoring device comprising: a receiver (50) for receiving data from an implantable bone distraction device implanted and attached between two bone sections of the same bone, corresponding to a mechanical vibration response of a medium comprising the implantable bone distraction device, as measured by at least one vibration sensor (para.0106); a calculator for computing, from the data received by the receiver, a distraction indicator through at least the steps of determining at least one vibration pattern of said medium from the vibration response measured by the at least one vibration sensor (para.0166-0167, see also the schematics of Figure 36); analyzing the evolution of a first value of the at least one vibration pattern of said medium determined from the measured vibration response during a first period (via a vibrating sensor, see para.0100 and 0104); and generating a distraction indicator as a function of the first value of the at least one vibration pattern (data is processed to calculate a healing number, see step 416 in Figure 36, see also para.0166).
	Regarding claim 11, Janna further discloses wherein the calculator performs the step of generating a distraction indicator when the first value exceeds a predefined threshold (see step 416 in Figure 36, see also para.0166).
	Regarding claim 12, Janna further discloses wherein the calculator is configured to compute, from the data received by the receiver, a distraction indicator through at least the steps of: determining at least one vibration pattern of said medium from the vibration response measured by the at least one vibration sensor (para.0100-0104); analyzing the evolution of a first value of the at least one vibration pattern of said medium determined from the measured vibration response during a first period; analyzing the evolution of a second value of the at least one vibration pattern of said medium determined from the measured vibration response during a second period; performing a comparison between the first value and the second value; generating a distraction indicator as a function of said comparison (see para.0144, 0151, 0165 and 0171).
	Regarding claim 13, Janna further discloses a medical monitoring device according to claim 12, wherein the calculator performs the step of generating a distraction indicator when said comparison exceeds a predefined threshold (see step 416 in Figure 36, see also para.0166).
	Regarding claim 14, Janna further discloses wherein the at least one vibration pattern is a function of a damping factor (see para.0144, 0151, 0165 and 0171).
	Regarding claim 15, Janna further discloses a transmitter (32) for transmitting to the implantable bone distraction device instructions for providing a distraction when a distraction indicator is generated by the calculator (para.0106).
	Regarding claim 16, Janna further discloses wherein the mechanical vibration response of the medium measured by the at least one vibration sensor allows monitoring of the evolution of the bone fusion process (para.0139-0147).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Publication No. 2009/0112207 Al) in view of Janna (U.S. Publication No. 2010/0152621).
Regarding claim 2, Walker discloses the claimed invention, except for wherein the at least one vibration sensor is a piezoelectric element or an accelerometer. However, Janna discloses wherein the vibration sensor may be an accelerometer (see para.0103 of Janna). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an accelerometer as the vibration sensor disclosed by Walker in order to obtain continuous changes of vibrations over time (see para.0103).
Regarding claim 5, Walker discloses the claimed invention, except for wherein the at least one vibration sensor is arranged to measure an evolution of the vibration response of the medium, allowing monitoring of the evolution of the bone fusion process. However, Janna discloses wherein the at least one vibration sensor is arranged to measure an evolution of the vibration response of the medium, allowing monitoring of the evolution of the bone fusion process (para.0139-0147). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Walker’s vibration sensor to measure an evolution of the vibration response of the medium, allowing monitoring of the evolution of the bone fusion process, as taught by Janna, in order to continuously monitor changes of the healing bone (see para.0139).

Regarding claim 17, Walker discloses the claimed invention, except for an interface which activates the transmission of vibration data from the implantable bone distraction device, to be received by the medical monitoring device, wherein the vibration data correspond to a mechanical vibration response of a medium comprising the implantable bone distraction device, as measured by at least one vibration sensor.  However, Janna discloses an interface which activates the transmission of vibration data from the implantable bone distraction device to be received by the medical monitoring device (para.0108, see also Figure 14) wherein the vibration data correspond to a mechanical vibration response of a medium comprising the implantable bone distraction device, as measured by at least one vibration sensor (para.0100 and 0104). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the medical system of Walker to include an interface which activates the transmission of vibration data from the implantable bone distraction device, to be received by the medical monitoring device, wherein the vibration data correspond to a mechanical vibration response of a medium comprising the implantable bone distraction device, as measured by at least one vibration sensor, as taught by Janna, in order to determine the healing progress of the bone (see para.0139-0147).
Regarding claim 18, Walker further discloses wherein the implantable bone distraction device comprises actuation means for actuating the actuator (externally applied magnetic field, see para.0186); and wherein the medical monitoring device comprises a transmitter connected to said actuation means for automatically activating the actuator when a distraction indicator is generated (see para.0186).  


Response to Arguments
Applicant’s arguments, filed 07/07/2022, with respect to the rejections of claims 1-5 and 7-18 under 35 U.S.C. 102(a)(1) as being anticipated by Roche (U.S. Publication No.2010/0249787), and claims 1 and 6 under 35 U.S.C. 102(a)(2) as being anticipated by Roschak et al. (U.S. Patent No.10,314,619 B2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Walker (U.S. Publication No. 2009/0112207 Al) and Janna (U.S. Publication No. 2010/0152621).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773